DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This Action is in reply to the September 24, 2021 under 37 CFR 1.111.  After entry of the Amendment, claims 1-15 are amended, and new claims 16-20 are added.  Currently claims 1-20 are pending for consideration and examination.
Response to Amendment
	In view of the Amended Figures, found on the replacement drawing sheets with regards to Figure 1 and 11; the objection is obviated, and, accordingly withdrawn.
	In view of the Amended claims, with regards to claims 2-9, 10, and 12-15 and the asserted informalities; the objection is obviated, and, accordingly withdrawn.
	In view of Amended claim 10, with regards to the improper hybrid claim; the objection is obviated, and, accordingly withdrawn.
	In view of the Amended claims 1, 10, and 11, with regards to the rejection under 35 USC 112(b); the rejection is obviated, and, accordingly withdrawn. 
	In view of the Amendment, the 35 USC 102(a)(1) rejection of claims 1-5, and 7-15 over U.S. Patent Application Publication No. 2011/0098608 to Griffiths is withdrawn, and in its place a 35 USC 103 rejection over Griffiths in view of U.S. Patent Application Publication No. 2017/0103672 A1 to Dey et al. (hereinafter Dey).

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, 
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

First Instance

Claims 7-9, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of the claims, 7-9, either directly or indirectly depend from claim 1.
at least one of:
	determining a decision threshold of a movement evaluation algorithm based on the determined measurement quality in the plurality of first measurements; or
	determining one or more weightings used in the movement evaluation algorithm based on the determined measurement quality in the plurality of first measurements.”
	Claim 1 is met when one of the determining steps is fulfilled.
	Therefore, in the instant examination the determining of the one or more weightings is not required.
	The claimed invention, pursuant to the instant examination, does not include the features of Claims 7-9, and 16.
	Claim 16 is rejected over a substantially similar basis as above, and depends from claim 11.
	Appropriate correction and or amendment is required. 

	Second Instance
	New claims 17 and 18 are not properly dependent from claim 1.  Claim 1 recites a method claim, and claims 17, and 18 are apparatus claims.  
	It is not possible to derive the appropriate scope.
	These claims will not be further examined over art.
	Appropriate correction and or amendment is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0103672 A1 to Dey et al. (hereinafter Dey).

	With regards to claim 1, Griffiths discloses:
1. 	A computer-implemented method for evaluating movement of a subject, the method comprising: 
obtaining a first signal from a first sensor (see, Fig. 2, and detailed description, including, The device 15 comprises a motion monitor 21 in the form of an accelerometer, para. 0071); 
a time series of scores for the bradykinetic state of the person 112 and a time series of scores for the dyskinetic state of the person, para. 0075); and 
determining a configuration for a movement evaluation algorithm, wherein the configuration of the movement evaluation algorithm is dependent on the determined value of the quality measure for the first signal (see, Fig. 3, and detailed description, including, The device 15 logs accelerometer data and communicates it to a central computing facility 114. The computing facility 114 analyses the data using an algorithm (discussed further below), to obtain a time series of scores for the bradykinetic state of the person 112 and a time series of scores for the dyskinetic state of the person, para. 0075) such that either or both of: 
a decision threshold of the movement evaluation algorithm is determined based on the determined value of the quality measure (see, detailed description, including, In embodiments assessing data bins (time block), for bin i the highest mean is referred to as PKi, being the window of peak acceleration. A threshold may be applied whereby values of PKi below the threshold are excluded to allow for the possibility that a bradykinetic person and a normally kinetic person may each simply remain still for some bins, para. 0024); and 
one or more weightings used in the movement evaluation algorithm for one or more first features that are to be derived from a signal from the first sensor are 
BK=A.times.log.sub.c(PK.sub.i,max.times.MSP.sub.i,max)-B 
where A, c and B are selectable tuning constants. In a non limiting example A=16.667, n=10 and B=116.667. Such embodiments recognize that, if a person is remaining still, individual bins may carry little information to enable differentiation between a normally kinetic person and a bradykinetic person. Consideration of a sequence of bins increases the likelihood that actual movements are being considered, para. 0027). 
With regard to claim 1, Griffiths fails to explicitly disclose:
[obtaining a first signal from a first sensor] the first signal including a plurality of first measurements generated by the first sensor;
[processing] the plurality of first measurements of [the first signal to determine a] measurement quality in the plurality of first measurements;
[determining a configuration for a movement evaluation algorithm,]
[wherein the configuration of the movement evaluation algorithm is] determined based [on the determined] measurement quality in the plurality of first measurements, and 
wherein the determining the configuration of the movement evaluation algorithm includes at least one of:
	determining [a decision threshold of a movement evaluation algorithm based on the determined] measurement quality in the plurality of first measurements; or

Dey discloses:
[obtaining a first signal from a first sensor] the first signal including a plurality of first measurements generated by the first sensor (see, Fig. 1, and Fig. 6, and detailed description, including, a body worn sensor, para. 0039, and type 1 the user performs faster than the avatar instructor so monotonic subsequence [a.sub.3, a.sub.4] of the avatar instructor is aligned with one single frame b.sub.4 of the user., para. 0079);
[processing] the plurality of first measurements of [the first signal to determine a] measurement quality in the plurality of first measurements (see, as above Fig. 6, and Table 1, four types of alignment, located between, para. 0078, and para. 0079);
[determining a configuration for a movement evaluation algorithm,]
[wherein the configuration of the movement evaluation algorithm is] determined based [on the determined] measurement quality in the plurality of first measurements, (see, detailed description, including, in type 1 the user performs faster than the avatar instructor so monotonic subsequence [a.sub.3, a.sub.4] of the avatar instructor is aligned with one single frame b.sub.4 of the user, para. 0079) and 
wherein the determining the configuration of the movement evaluation algorithm includes at least one of (see, EQU00011, following para. 0080, for example, D ^ = k = 0 w - 1 a i + k - b j 2 ( 16 ) ##EQU00011##):
	determining [a decision threshold of a movement evaluation algorithm based on the determined] measurement quality in the plurality of first measurements if all the frames in A=[a.sub.i, a.sub.i+1, . . . , a.sub.i+w-1] are aligned to b.sub.j, then the accumulative distance for this part is 
D ^ = k = 0 w - 1 a i + k - b j 2 ( 16 ) ##EQU00011##; or
	determining [one or more weightings used in the movement evaluation algorithm based on the determined] measurement quality in the plurality of first measurements.
 	It would have been obvious to one having ordinary skill in the art, and having the teaching of Griffiths and Dey before her, and before the effective filing date of the invention, to incorporate the attributes of Dey that specifically include a body worn sensor, para. 0030, and type 1 the user performs faster than the avatar instructor so monotonic subsequence [a.sub.3, a.sub.4] of the avatar instructor is aligned with one single frame b.sub.4 of the user, para. 0079), that creates and or cooperates within an execution environment for the computer program in question and operates with, for example a database or other storage, and can determine, for example terms associated with an event.

With regards to claim 2, Griffiths discloses:2. 	The method as claimed in claim 1, further comprising: 
obtaining a further first signal from the first sensor, (see, detailed description, may provide for the BK score to be influenced by whether the person goes for long periods without movement. Such embodiments recognize a key differentiating factor between normally kinetic persons and bradykinetic persons, which is that normally kinetic persons rarely if ever remain completely motionless for any significant period of including a plurality of second measurements 
processing the plurality of second measurements of the further first signal using the movement evaluation algorithm with the determined configuration (see, detailed description, including, Such embodiments might for example consider a threshold acceleration value of the PK.sub.i of multiple bins, such as the mode of the PK.sub.i values, which will take a small value, para. 0028). 
With regards to claim 3, Griffiths fails to explicitly disclose:3. 	The method as claimed in claim 1, further comprising 
processing the plurality of first measurements of the first signal using the movement evaluation algorithm with the determined configuration. 
Dey discloses:
processing the plurality of first measurements of the first signal using the movement evaluation algorithm with the determined configuration (see, as above claim 1, see, detailed description, including, if all the frames in A=[a.sub.i, a.sub.i+1, . . . , a.sub.i+w-1] are aligned to b.sub.j, then the accumulative distance for this part is 
D ^ = k = 0 w - 1 a i + k - b j 2 ( 16 ) ##EQU00011##, following par. 0080).
 	It would have been obvious to one having ordinary skill in the art, and having the teaching of Griffiths and Dey before her, and before the effective filing date of the invention, to incorporate the attributes of Dey that specifically include a body worn sensor, para. 0030, and type 1 the user performs faster than the avatar instructor so monotonic subsequence [a.sub.3, a.sub.4] of the avatar instructor is aligned with one 

With regards to claim 4, Griffiths fails to explicitly disclose:4. 	The method as claimed in claim 1, wherein the decision threshold of the movement evaluation algorithm is adjusted based on the determined measurement quality in the plurality of first measurements. 
Dey discloses:
the decision threshold of the movement evaluation algorithm is adjusted based on the determined measurement quality in the plurality of first measurements
(see, as above, detailed description, including, in type 1 the user performs faster than the avatar instructor so monotonic subsequence [a.sub.3, a.sub.4] of the avatar instructor is aligned with one single frame b.sub.4 of the user, para. 0079). 
It would have been obvious to one having ordinary skill in the art, and having the teaching of Griffiths and Dey before her, and before the effective filing date of the invention, to incorporate the attributes of Dey that specifically include a body worn sensor, para. 0030, and type 1 the user performs faster than the avatar instructor so monotonic subsequence [a.sub.3, a.sub.4] of the avatar instructor is aligned with one single frame b.sub.4 of the user, para. 0079), that creates and or cooperates within an execution environment for the computer program in question and operates with, for 

With regards to claim 5, Griffiths fails to explicitly disclose:5. 	The method as claimed in claim 4, wherein the movement evaluation algorithm is configured based on the determined measurement quality in the plurality of first measurements such that, at a first measurement quality of the determined measurement quality, the decision threshold has a first value, and at a second measurement quality of the determined measurement quality that is lower than the first measurement quality, the decision threshold has a second value that is higher than the first value of the decision threshold.
Dey discloses: wherein the movement evaluation algorithm is configured based on the determined measurement quality in the plurality of first measurements such that, at a first measurement quality of the determined measurement quality, the decision threshold has a first value, and at a second measurement quality of the determined measurement quality that is lower than the first measurement quality, the decision threshold has a second value that is higher than the first value of the decision threshold (see, Fig. 6, and Table 1, preceding para. 0079, “Number of frames” measured for user undergoing Type 1 and Type 2 sequences, User: 1 “Too Fast”; User:<1 “Too Slow”, and when the user performs faster or slower than the avatar instructor as type 1 and 2, the difference between the two sequences is counted several times (interpreted as the decision threshold has a second value that is higher than the first value of the decision threshold). For example, if all the frames in A=[a.sub.i, a.sub.i+1, . . . , a.sub.i+w-1] are aligned to b.sub.j, then the accumulative distance for this part is 
D ^ = k = 0 w - 1 a i + k - b j 2 ( 16 ) ##EQU00011##).
It would have been obvious to one having ordinary skill in the art, and having the teaching of Griffiths and Dey before her, and before the effective filing date of the invention, to incorporate the attributes of Dey that specifically include a body worn sensor, para. 0030, and type 1 the user performs faster than the avatar instructor so monotonic subsequence [a.sub.3, a.sub.4] of the avatar instructor is aligned with one single frame b.sub.4 of the user, para. 0079), that creates and or cooperates within an execution environment for the computer program in question and operates with, for example a database or other storage, and can determine, for example terms associated with an event.
With regards to claim 6, Griffiths fails to explicitly disclose:6. 	The method as claimed in claim 1, wherein the movement evaluation algorithm is configured based on the determined measurement quality in the plurality of first measurements such that, at a first measurement quality of the determined measurement quality, the decision threshold is an operating point on a first receiver operating characteristics, ROC, curve that provides a first specificity and first detection probability, and at a second measurement quality of the determined measurement quality that is lower than the first measurement, the decision threshold is an operating point on a second ROC curve that provides a second specificity that is higher than the 
Dey discloses:
wherein the movement evaluation algorithm is configured based on the determined measurement quality in the plurality of first measurements such that, at a first measurement quality of the determined measurement quality, the decision threshold is an operating point on a first receiver operating characteristics, ROC, curve that provides a first specificity and first detection probability (see, Fig. 4A, for example, and the discussion to find warping path through the distance matrix d should be found such that the sum of the distances on the path is minimized (para. 0050), and at a second measurement quality of the determined measurement quality that is lower than the first measurement, the decision threshold is an operating point on a second ROC curve that provides a second specificity that is higher than the first specificity and a second detection probability that is lower than the first detection probability (interpreted as FIG. 4B shows the corresponding alignment method given by the optimal path in FIG. 4A. (see, detailed description, including, Fig. 4A shows an example of two sequences A and B. The dot elements construct a path from (1,1) to (m,n) on which the accumulative distance is minimized, and is the optimal mapping path of A and B. FIG. 4B shows the corresponding alignment method given by the optimal path in FIG. 4A. For example, a.sub.1 is aligned with b.sub.1, a.sub.2 and a.sub.3 are aligned with b.sub.2. In speech recognition, the dynamic time warping distance is calculated from a tested speech sample and several templates, with the sample classified as the pattern with the minimum dynamic time warping distance. 

	see, 35 USC 112, section above
7. 	The method as claimed in claim 1, wherein the one or more weightings are adjusted based on the determined measurement quality.
	see, 35 USC 112, section above8. 	The method as claimed in claim 7, wherein each weighting has a non-zero value between 0 and 1. 
see, 35 USC 112, section above9. 	The method as claimed in claim 7, wherein the movement evaluation algorithm is configured based on the determined measurement quality in the plurality of first measurements such that, at a first measurement quality of the determined 

With regard to claim 10, claim 10 (a computer program product claim) recites substantially similar limitations to claim 1 (a method claim) (with the addition of at least one processor, and a computer memory, see Dey, Summary, para. 0015, 0037, respectively) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 11, claim 11 (an apparatus claim) recites substantially similar limitations to claim 1 (a method claim) (with the addition of at least one processor, and a computer memory, see Dey, Summary, para. 0015, 0037, respectively) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 12, claim 12 (an apparatus claim) recites substantially similar limitations to claim 2 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 13, claim 13 (an apparatus claim) recites substantially similar limitations to claim 3 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 14, claim 14 (an apparatus claim) recites substantially similar limitations to claim 4 (a method claim) and is therefore rejected using the same art and rationale set forth above.


	see, 35 USC 112, section above
16. (New) The apparatus as claimed in claim 11, wherein the one or more weightings are adjusted based on the determined measurement quality in the plurality of first measurements.

	see, 35 USC 112, section above
17. (New) The apparatus as claimed in claim 1, wherein the processing the plurality of first measurements of the first signal to determine the measurement quality in the plurality of first measurements includes at least one of:
 	determining an offset in the plurality of first measurements; or
determining a noise level in the plurality of first measurements.

see, 35 USC 112, section above
18. (New) The apparatus as claimed in claim 1, wherein:
 	when the first sensor comprises an accelerometer, the processing the plurality of first measurements of the first signal to determine the measurement quality in the 
 	when the first sensor is an air pressure sensor, the processing the plurality of first
measurements of the first signal to determine the measurement quality in the plurality of first measurements includes determining a noise level in the plurality of first measurements generated from the first sensor.

	With regards to claim 19, Griffiths fails to explicitly disclose:
19. (New) The computer program product as claimed in claim 10, wherein the computer code for processing the plurality of first measurements of the first signal to determine a measurement quality in the plurality of first measurements includes computer code for determining an offset in the plurality of first measurements.
	Dey discloses:
	wherein the computer code for processing the plurality of first measurements of the first signal to determine a measurement quality in the plurality of first measurements includes computer code for determining an offset in the plurality of first measurements
 (see, detailed description, including, However, for some training exercises where speed is not important, the distance should be counted for only once, and (16) can be revised as 
D ' ^ = ( 1 w k = 0 w - 1 a i + k ) - b j 2 ( 17 ) ##EQU00012## 
[0082] Therefore, for exercises in which speed is not important, we use (17) to calculate the evaluation score. For exercises where speed should be considered, the original accumulative distance in (16) is used, para. 0081-0082).


	With regards to claim 20, Griffiths discloses:
20. (New) The computer program product as claimed in claim 10, wherein the computer code for processing the plurality of first measurements of the first signal to determine a measurement quality in the plurality of first measurements includes computer code for determining a noise level in the plurality of first measurements (see, detailed description, including, A moving mean of the data may be what is compared to the threshold, to reduce the effects of noise. For example a window length of the moving mean may be in the range of 0.5 seconds to 4 seconds, preferably substantially one second, para. 0035).

	A sampling of the prior art made of record and not relied upon and considered pertinent to Applicants’ disclosure, includes:
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        11-10-2021